     Case 1:20-cv-00787-AWI-BAM Document 15 Filed 09/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   YELLOWCAKE, INC., a California                   Case No. 1:20-cv-00787-AWI-BAM
     corporation,
12                                                    ORDER REGARDING STIPULATION
                       Plaintiff,                     EXTENDING TIME TO RESPOND TO
13                                                    COUNTERCLAIM
            v.
14                                                    (Doc. No. 14)
     MORENA MUSIC, INC., a California
15   corporation; EDUARDO LEON, d/b/a
     LONG PLAY MUSIC; and Does 1 through
16   50, inclusive,
17                     Defendants.
18   ___________________________________
19   MORENA MUSIC, INC., a California
     corporation,
20
                       Counter Claimant,
21
            v.
22
     YELLOWCAKE, INC., a California
23   Corporation; COLONIZE MEDIA, INC.;
     JOSE DAVID HERNANDEZ,
24
                       Counter Defendants.
25

26
27          Pursuant to the parties’ stipulation, and good cause appearing, the deadline for

28   Plaintiff/Counter Defendant Yellowcake, Inc. and Counter Defendant Jose David Hernandez to
                                                     1
     Case 1:20-cv-00787-AWI-BAM Document 15 Filed 09/21/20 Page 2 of 2

 1   file a response to Counterclaim is GRANTED. (Doc. No. 14.) Plaintiff/Counter Defendant

 2   Yellowcake, Inc. and Counter Defendant Jose David Hernandez shall file their response to the

 3   Counterclaim on or before September 29, 2020.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    September 21, 2020                         /s/ Barbara   A. McAuliffe         _
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
